Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1-5 and 8-20 are pending and under consideration in the instant application. Applicant’s amendment filed on 6/8/2021 is acknowledged.

2.  Applicant’s IDS filed on 6/8/2021 is acknowledged and has been considered.

REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance: 

4.  Applicant has overcome the prior rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention given applicant’s amendment of claim 5 which deletes the trademark and amendment to claims 17-18 to provide antecedent basis.

5. Applicant’s amendment/response has also overcome the rejections under 35 USC 103(a) which were of the previous office action mailed. The claims as now amended are directed to a method for purifying a recombinant protein that contains a CH2/CH3 region of an antibody using tentacle anion exchange in bind and elute mode. 

The closest prior art was considered to be Nti-gyabaah which was discussed in the prior OA. Nti-gyabaah as previously noted teaches a method of purifying TNFR:Fc fusion protein etanercept using AEX in bind and elute mode. However, Nti-gyabaah does not teach using the currently claimed tentacle AEX.

Applicant’s arguments that the specification shows unexpected results with respect to using tentacle AEX in a bind and elute mode was considered persuasive. The specification at example 8 discloses using the Fractogel EMD TMAE HiCap resin, which is a tentacle AEX resin, performed in bind and elute mode. The specification (see the Table at ¶68) discloses that conducting the particular tentacle AEX in bind and elute mode was particularly effective in reducing leach protein A (in accordance with applicant’s claimed “at least 75% of the second protein is removed from the eluant”) and also particularly effective with respect to the recovery of TNF receptor F fusion protein, which is the recombinant protein having a CH2/CH3 region. 

st ¶). The secondary references as noted by applicant at the Response pp. 7-8 such as Kelley and Coffman all also teach using TMAE-HiCap medium, which is the tentacle AEX), in WPC mode. 

Applicant appears to have recognized an unexpected advantage to using tentacle AEX in the bind and elute mode with respect to the purification of a recombinant protein that contains a CH2/CH3 region.

Accordingly claims 1-5 and 8-20 are deemed allowable.

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 27, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644